Citation Nr: 0102550	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  94-05 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a low back disability 
secondary to Buerger's disease of the right lower extremity 
with right leg amputation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1982. This matter comes on appeal from a rating 
decision by the Chicago VA Regional Office. The case was 
first before the Board of Veterans' Appeals (Board) in 
January 1997, at which time it was remanded for development.


FINDINGS OF FACT

1.  The veteran and his representative have been notified of 
the evidence necessary to substantiate his pending claim, the 
veteran has been assisted in obtaining all records identified 
as relevant to his pending claim, and the veteran was 
scheduled for a VA examination to obtain a clinical opinion 
regarding the etiology of all present low back disability.

2.  The veteran's current low back disorder is not shown by 
competent medical evidence to be related, directly or 
otherwise, to service-connected Buerger's disease of the 
right lower extremity with amputation of the right leg.


CONCLUSION OF LAW

A low back disability is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.310, 3.655 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case, 
supplemental statement of the case and the Board's previous 
January 1997 remand decision, provided to both the veteran 
and his representative, specifically satisfy the requirement 
at § 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim; specifically, the need for competent 
clinical evidence relating current low back disability to the 
service-connected Buerger's disease of the right lower 
extremity with amputation of the right leg.  Additionally, 
the Board finds that the duties to assist provided under the 
new statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review 
and a VA orthopedic examination was scheduled to obtain a 
competent clinical opinion regarding the etiology of the 
veteran's low back disability.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.


Legal Criteria

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

Pertinent regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
38 C.F.R. § 3.655(a).  

For original or reopened claim, or claim for increase, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).


Analysis

The veteran has contended that he has a chronic low back 
disability as a consequence of service-connected Buerger's 
disease of the right lower extremity with amputation of the 
right leg. Service connection is currently in effect for 
Buerger's disease of both upper extremities and the left 
lower extremity, each evaluated as 20 percent disabling, and 
Buerger's disease of the right lower extremity with below the 
knee amputation, evaluated as 40 percent disabling.

A review of the record shows that the veteran underwent 
amputation of his right due to Buerger's disease in October 
1981. He subsequently was accorded several VA examinations to 
evaluate the status of his service-connected Buerger's 
disease. In July 1991, he complained of low back pain for 
which he had not received treatment or taken medication. X-
rays disclosed spondylolisthesis at L3. The diagnoses 
included low back pain, by history, with no functional 
impairment. At the time of a subsequent VA examination in 
January 1996, the veteran again complained of low back pain. 
Clinically, there was a mild limp on the right and a mild 
pelvic tilt. The diagnoses included spondylolisthesis of the 
lumbar area. The examiner commented that peripheral vascular 
disease was not the reason for the reported low back pain. No 
competent medical evidence to the contrary has been 
submitted. Statements and testimony by lay persons such as 
the veteran, ostensibly untrained in medicine, cannot 
constitute competent medical evidence.  A layperson can 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the veteran possesses 
the requisite expertise to render a medical opinion in this 
case.

At the behest of the Board, the veteran was scheduled for a 
VA orthopedic examination in August 2000 for the purpose of 
determining the relationship, if any, between a low back 
disability and the service-connected Buerger's disease of the 
right lower extremity with amputation of the right leg. 
Notification directing the veteran to report for the 
examination was sent to the veteran's address of record, but 
he did not report. As noted above, VA's duty to assist the 
veteran in the development of his claim has been satisfied. 
Based on the evidence available for review, as provided by 
38 C.F.R. § 3.655(b), to include the opinion by the VA 
examiner in January 1996, it cannot be concluded that a 
chronic low back disability is related, directly or 
otherwise, to the service-connected Buerger's disease of the 
right lower extremity with amputation of the right leg. The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.310, 
3.655 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096.
 







ORDER

Service connection for a low back disability secondary to 
Buerger's disease of the right lower extremity with right leg 
amputation is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

